Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-21-00443-CV

                                IN THE INTEREST OF J.J.H., a Child

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2020-PA-01604
                              Honorable Susan D. Reed, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 22, 2021

DISMISSED FOR WANT OF JURISDICTION

           On October 15, 2021, appellant, a minor, filed a notice of appeal, stating his intent to appeal

the trial court’s “order denying the motion to remove child from present custody” signed on

October 6, 2021. The clerk’s record was filed on October 26, 2021 and it did not contain a final

order. On November 5, 2021, this court issued an order requiring appellant to show cause why the

appeal should not be dismissed for lack of jurisdiction because the trial court had not entered a

final, appealable order.

           On November 12, 2021, the trial court clerk filed a supplemental clerk’s record, which

contains an “Order on Hearing for Change of Placement” signed by the trial court on October 27,

2021. Because no appealable order had been entered in the underlying case, this court ordered

appellant to show cause in writing why this appeal should not be dismissed for lack of jurisdiction.
                                                                                  04-21-00443-CV


Appellant did not file a response showing that we have jurisdiction over this appeal. Therefore,

appellant has not provided us, nor have we found, any statutory basis for our jurisdiction to

consider his interlocutory appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a) (listing

interlocutory orders from which interlocutory appeal may be taken); Jack B. Anglin Co. v. Tipps,

842 S.W.2d 266, 272 (Tex. 1992) (holding that Texas appellate courts only have appellate

jurisdiction over appeals from final orders or judgments, unless statute permits appeal from

interlocutory order). Accordingly, this appeal is dismissed for want of jurisdiction. See TEX. R.

APP. P. 42.3(a).

                                                PER CURIAM




                                              -2-